We are gathered here once 
again to reflect on major national, regional and global 
challenges — and on how together, as the United 
Nations, we can renew our commitment to finding 
solutions. It gives me great pleasure to share with the 
General Assembly some insights on how some of those 
global developments affect Rwanda, as well as our 
region, as we continue to strengthen our social, 
economic and democratic institutions for improving the 
lives of our citizens.  
 In the context of fighting poverty and achieving 
the Millennium Development Goals, our second-
generation poverty-reduction strategy is gathering 
momentum in Africa, East Africa and Rwanda, and is 
being implemented in the context of greater stability 
and peace. In Rwanda we are registering a healthy 
economic growth rate, which is currently averaging 
7 per cent annually, in an increasingly open and 
conducive environment that encourages domestic and 
foreign investors. We also continue to deepen our 
regional integration in the East African community. 
That is essential for a bigger and more dynamic 
market, which should become a far more effective and 
efficient gateway to global business. 
 With regard to empowering women and 
promoting their socio-economic and political 
participation, we continue to make significant progress. 
In the just-concluded Rwandan parliamentary elections 
for the lower chamber, women candidates performed 
exceptionally well, increasing their presence in the new 
Parliament from 49 to 55 seats. We believe that, 
besides improving gender status in our country, that 
marks healthy progress towards realizing a vision of a 
united, democratic and prosperous Rwanda. 
  
 
08-51606 6 
 
 Allow me to raise another issue that may have 
wider implications, namely, that of justice and, more 
specifically, of universal jurisdiction and its abuse. It is 
important that those who consider themselves powerful 
nations do not misuse that tool of international justice 
to extend their laws and jurisdiction over those they 
perceive to be weaker countries. If unchecked, one can 
only imagine the legal chaos that would ensue should 
any judge in any country decide to apply local laws to 
other sovereign States. The United Nations has a duty 
to ensure that universal jurisdiction serves its original 
goals of delivering international justice and fairness, as 
opposed to abuse. 
 There is no doubt that climate change is among 
the critical challenges of our time. Africa is being 
gravely affected. Deserts and dry zones continue to 
claim more territory. Over-reliance on wood for energy 
by our populations is leading to severe deforestation. 
Furthermore, unpredictable weather and rainfall 
patterns, combined with limited scientific and 
technological capacities, are already undermining our 
continent’s ability to effectively manage water 
resources.  
 We take those challenges very seriously in 
Rwanda. Earlier this month, in Kigali, the Africa 
Climate Change Forum brought together policymakers, 
business leaders and academic and scientific 
communities from different parts of the world. They 
reaffirmed that the world community urgently needs to 
think globally, but also to act locally, in translating 
resolutions into actions. Towards that end, we are 
determined to intensify efforts in the areas of 
reforestation, terracing and irrigation for more 
effective use of water and land resources, as well as to 
prevent soil erosion. It is indispensable that we partner 
together as a global community to urgently act to 
protect our planet in the context of the Convention on 
Climate Change and the Kyoto Protocol. 
 Rwanda is committed to regional and global 
peace and stability. Let us not forget that the process of 
comprehensively resolving the issue of those who 
committed genocide in Rwanda has yet to be 
completed. We stand ready to play our part in 
addressing that matter in the context of broader 
objectives to consolidate stability and peace on our 
continent. Once again, I assure the Assembly of our 
determination and commitment to creating a safer and 
better world. 